DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 4, 7, 12, 14, 15, 18, and 25 in the Request for Continued Examination filed on 04/12/2022.  Claims 3, 5, 6, 10, 11, 21-24, and 26-43 are cancelled.
Claims 1-2, 4, 7-9, 12-20, and 25 remain pending.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 04/13/2022 is/are considered by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 7-9, 12-20, and 25 filed on 04/12/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is not able to find support in the specification for “receiving, from a second apparatus, a session less communication request comprising a public identifier”, sending, to a third apparatus “in response to detecting the public identifier”, a first message…, and “wherein the apparatus and the third apparatus comprise core network function” in claim 1.  The examiner is not able to find support in the specification for “receiving, from an apparatus, a session less communication request comprising a public identifier”, sending, to a second apparatus “in response to detecting the public identifier”, a first message in claim 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-9, 12-20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim limitation recites “the message” in line 17, which renders the claim vague and indefinite.  It is unclear whether “the message” is referring to “first message” recites in claim 1, lines 8-9, or “second message” recites in claim 1, line11, or “third message” recites in claim 1, line 15, or different/distinct message.  Same rejection applies to claim 25.
Claim 18 recites the limitation "the PDU session establishment procedure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7- 9, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine et al. (US 2003/0115279 A1), hereinafter Quine, in view of Wang et al. (US 2019/0110323 A1), hereinafter Wang.
Regarding claim 1, Quine discloses 
An apparatus (originating computer 12, FIG. 4) comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via communication circuitry of the apparatus, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:
	sending, to a third apparatus (combined e-mail forwarding/correction system 400, FIG. 4), a first message comprising a first identifier (an educated guess of the recipient’s e-mail address) for the second apparatus (target computer 32, FIG. 4) to enable the second apparatus to receive the first message (page 6, [0064]: when an email originator computer desires to transmit a message to a target computer having either what is thought as known e-mail or an educated guess of the recipient’s e-mail address; page 6, [0065]: the sender then forwards the e-mail message to the combined e-mail forwarding and correction system; page 7, [0071]: the sender chooses to submit the message to the system prior to sending it);
 	receiving, from the third apparatus, a second message comprising a second identifier (closest match) of the second apparatus (page 7, [0068]: a message is sent to the originator indicating the closest match that have been determined; page 7, [0070]: when the originator receives this e-mail message suggested the closest match alternative e-mail address); and
sending, to the second apparatus, a third message comprising Recipient ID Assistance Info, wherein the Recipient ID Assistance Info comprises at least the second identifier and the Recipient ID Assistance Info is used to route the message to the second apparatus (page 7, [0070]: the sender retransmits the once undeliverable e-mail message to the closest match e-mail address), and wherein the apparatus (originating computer 12, FIG. 4) and third apparatus comprise a core network function (combined email forwarding/correction system 400, FIG. 4), and the second apparatus comprises at least one of a user equipment (UE) (target computer 12, FIG. 4).

Quine does not explicitly disclose 
the second identifier comprises at least one of a 5G Globally Unique Identifier (5G-GUTI), parts of a 5G-GUTI, or a hashed version of at least a part of a 5G-GUTI;
the Recipient ID Assistance Info is used by the third apparatus to route the message.

However, Wang discloses 
the second identifier comprises at least one of a 5G Globally Unique Identifier (5G-GUTI), parts of a 5G-GUTI, or a hashed version of at least a part of a 5G-GUTI (page 10, [0238]: the temporary identifier (GUTI) allocated to the UE in 5G environment);
the Recipient ID Assistance Info is used by the third apparatus to route the message (page 10, [0238]: the control plane device adds the temporary identifier (GUTI) allocated to the UE to a non-access stratum accept message (NAS Accept message), and transmit the non-access stratum accept message to the RAN node by using the SFE, and then the RAN node forwards the non-access stratum accept message to the UE).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Wang to Quine in order to achieve the features because Quine discloses transmit message with e-mail address (page 7, [0070]) and Wang further suggests transmit message with GUTI (page 10, [0238]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Quine system in order to allow the system to implement in other environment.

Quine and Wang do not explicitly disclose
	receiving, from a second apparatus, a session less communication request comprising a public identifier;
	detecting the public identifier.

However, Kim discloses 
	receiving, from a second apparatus, a session less communication request comprising a public identifier (page 13, [0194]: the representative UE transmits the TAU request message, the TAU request message includes the identifier of the UE group or identifiers of UEs belonging to the UE group);
	sending, to a third apparatus in response to detecting the public identifier, a first message (page 13, [0194]: when receiving the request, the previous MME transmits context information related to all the UEs belonging to the UE group to the new MME).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Kim to Quine and Wang in order to achieve the features because Quine and Wang discloses transmit message and determines a forwarding address that has been registered for the undeliverable message (Quine: page 6, [0065]) and Kim further suggests transmit TAU request with identifiers of UEs and allocate a new GUTI to each UE (page 13, [0194 & 196]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Kim in the Quine and Wang system in order to allow the system to implement in other environment.

Regarding claim 2, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine further discloses  
the apparatus comprises at least one of a user equipment (UE), a wireless communications device, a computing device (originating computer 12, FIG. 4), a smartphone, or a gateway.

Regarding claim 7, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine further discloses 
the first identifier comprises an external public identifier of the second apparatus (page 6, [0064]: known e-mail address or educated guess of the recipient’s e-mail address).

Regarding claim 8, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine, Wang, and Kim further disclose 
the second identifier comprises at least one of a 5G Temporary Mobile Subscriber Identity (5G-TMSI), or a hashed version of a 5G Temporary Mobile Subscriber Identity (5G-TMSI) (Wang: page , [0146]: a packet temporary mobile subscriber identity (P-TMSI) has been allocated to the UE).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine further discloses 
the second message further comprises an acknowledgment message (page 7, [0068]: a message is sent to the originator indicating the closest match that have been determined; page 7, [0070]: when the originator receives this e-mail message suggested the closest match alternative e-mail address; page 7, [0075]: the suggestion can be transmitted to the original sender).

Regarding claim 25, the limitations of claim 25 are rejected in the analysis of claim 1 above and this claim is rejected on that basis.

Claims 4, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, in view of Kim, and further in view of Kim et al. (US 2019/0007992 A1), hereinafter Kim992.
Regarding claim 4, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine, Wang, and Kim do not explicitly disclose 
the network function comprises an access and management function (AMF).

However, Kim992 discloses
the network function comprises an access and management function (AMF) (page 6, [0151]: the AMF device assigns, to the UE, a single 5G-GUTI that is used over the 3GPP access and the non-3GPP access of the same PLUN).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Kim to Quine, Wang, and Kim in order to achieve the features because Quine, Wang, and Kim disclose user communicates with combined e-mail forwarding/correction system for corrected identifier (Quine: page 6, [0065]) and Kim further suggests AMF assigns identifier to UE (page 6, [0151]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Kim992 in the Quine, Wang, and Kim system in order to ensure communications by assigning identifier to UE.

Regarding claim 15, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine, Wang, and Kim do not explicitly disclose 
sending, to the third apparatus, a fifth message comprising a group identifier for a group of apparatuses.

However, Kim992 discloses 
sending, to the third apparatus, a fifth message comprising a group identifier for a group of apparatuses (page 7, [0157]: the UE sends a globally unique AMF identifier (GUAMI) obtained over the 3GPP access to the N3IWF, which uses the received GUAMI to select the same AMF device as the 3GPP access).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Kim to Quine, Wang, and Kim in order to achieve the features because Quine, Wang, and Kim disclose user sends e-mail address associated with message to combined e-mail forwarding/correction system (Quine: page 7, [0071]) and Kim992 further suggests UE sends GUAMI to a function (page 7, [0157]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Kim992 in the Quine, Wang, and Kim system in order to uniquely identify an entity.

Regarding claim 16, Quine, Wang, Kim, and Kim992 disclose the apparatus as described in claim 15.  Quine, Wang, Kim, and Kim992 further disclose
the group identifier comprises a globally unique AMF identifier (GUAMI) (Kim992: page 7, [0157]: the UE sends a globally unique AMF identifier (GUAMI) obtained over the 3GPP access to the N3IWF).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, in view of Kim, and further in view of Vikberg et al. (US 2011/0009113 A1), hereinafter Vikberg.
Regarding claim 12, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine further discloses 
receiving, from the third apparatus, a fourth message indicating that the identifier has changed (page 7, [0068]: send a message to the originator indicating the closest match that have been determined; closest match corresponds to the identifier has changed).

Quine, Wang, and Kim do not explicitly disclose 
	the second identifier has changed.

However, Vikberg discloses 
receiving, from the third apparatus, a fourth message indicating that the second identifier has changed (page 6, [0064]: the network sends a new TMSI and the associated LAI to the MS/UE).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Vikberg to Quine, Wang, and Kim in order to achieve the features because Quine, Wang, and Kim discloses send alternative email address (Quine: page 7, [0068]) and Vikberg further suggests send a new TMSI/identity (page 6, [0064]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Vikberg in the Quine, Wang, and Kim system in order to provide up-to-date or most relevant identifier to user.

Regarding claim 13, Quine, Wang, Kim, and Vikberg disclose the apparatus as described in claim 12.  Quine, Wang, Kim, and Vikberg further disclose 
the fourth message comprises a non-access stratum notification (Vikberg: page 7, [0076]: receives a NAS message from the UE).  Therefore, the limitations of claim 13 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

Regarding claim 14, Quine, Wang, Kim, and Vikberg disclose the apparatus as described in claim 12.  Quine, Wang, Kim, and Vikberg further disclose
the fourth message is based on a location change of the second apparatus (Vikberg: page 6, [0065]: location updating procedure: in this case, the network sends a new TMSI and the associated LAI to the MS/UE using the location updating accept message).  Therefore, the limitations of claim 14 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, in view of Kim, and further in view of Jin et al. (US 11,051,224 B2), hereinafter Jin.
Regarding claim 17, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine, Wang, and Kim do not explicitly disclose 
a protocol data unit (PDU) session is established prior to sending the first message.

However, Jin discloses 
a protocol data unit (PDU) session is established prior to sending the first message (Col. 2, line 62 – Col. 3, line 3: before receiving, by the UE, a first message, the method includes sending, by the UE, second information to a first core network entity in a process of establishing a PDN connection in the first communication system, where the second information is sued to indicate an SSC mode of a PDU session corresponding to the PDN connection in the second communications system).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Jin to Quine, Wang, and Kim in order to achieve the features because Quine, Wang, and Kim disclose user communicates with target computer (Quine: page 7, [0070]) and Jin further suggests establish a connection before sending a message (Col. 2, line 62-Col. 3, line 3).
	One of ordinary skill in the art would be motivated to utilize the teachings of Jin in the Quine, Wang, and Kim system in order to ensure the connection remain established until the communication is completed between devices.

Regarding claim 18, Quine, Wang, Kim, and Jin disclose the apparatus as described in claim 17.  Quine, Wang, Kim, and Jin further disclose 
the second apparatus is identified as a session endpoint in the PDU session establishment procedure (Jin: Col. 2, line 62 – Col. 3, line 3: before receiving, by the UE, a first message, the method includes sending, by the UE, second information to a first core network entity in a process of establishing a PDN connection in the first communication system, where the second information is sued to indicate an SSC mode of a PDU session corresponding to the PDN connection in the second communications system).  Therefore, the limitations of claim 18 are rejected in the analysis of claim 17 above, and the claim is rejected on that basis.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Wang, in view of Kim, and further in view of Majeti et al. (US 2013/0339477 A1), hereinafter Majeti.
Regarding claim 19, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine, Wang, and Kim do not explicitly disclose 
the first message further comprises an acknowledgement preference.

However, Majeti discloses 
the first message further comprises an acknowledgement preference (page 13, [0098]: a user receives an email or HTTP message using a first communication device that includes a request for an acknowledgment receipt).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Majeti to Quine, Wang, and Kim in order to achieve the features because Quine, Wang, and Kim disclose user sends email to a target device (Quine: page 7, [0070]) and Majeti further suggests email includes a request for an acknowledgment receipt (page 13, [0098]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Majeti in the Quine, Wang, and Kim system in order to save resource and notify the originator the recipient received the email.

Regarding claim 20, Quine, Wang, and Kim disclose the apparatus as described in claim 1.  Quine, Wang, and Kim do not explicitly disclose
the third message further comprises an acknowledgement preference.

However, Majeti discloses 
the third message further comprises an acknowledgement preference (page 13, [0098]: a user receives an email or HTTP message using a first communication device that includes a request for an acknowledgment receipt).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Majeti to Quine, Wang, and Kim in order to achieve the features because Quine and Wang disclose user sends email to a target device (Quine: page 7, [0070]) and Majeti further suggests email includes a request for an acknowledgment receipt (page 13, [0098]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Majeti in the Quine, Wang, and Kim system in order to save resource and notify the originator the recipient received the email.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (US 2021/0076301 A1).  Send a request message to the AMF, where the request message includes the identification information of the UE and the temporary identifier information of the 5G-RG and is used by the UE to request to access the core network ([0161]).
Park et al. (US 2020/0413241 A1).  UE receives a new 5G-GUTI in the configuration update command message ([0261]).
Wu et al. (US 2012/0122459 A1).  The new MSC returns a Location Update Accept message to the UE, the Location Update Accept message includes a new allocated temporary mobile station identity (TMSI); MME sends information about a new LAI and a new TMSI to the UE through a NAS message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
08/08/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447